                                                                                         FILED
                                                                                2018 Nov-13 AM 09:49
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

BARBARA MURDOCK,                          ]
                                          ]
      Plaintiff,                          ]
                                          ]
v.                                        ]   CIVIL ACTION NO.
                                          ]   2:18-CV-00808-KOB
BIRMINGHAM JEFFERSON                      ]
COUNTY TRANSIT AUTHORITY,                 ]
et al.,                                   ]
                                          ]
      Defendants.                         ]

                          MEMORANDUM OPINION

      This matter comes before the court on Defendants Birmingham Jefferson

County Transit Authority (BJCTA) and the BJCTA Board of Directors’ “Motion to

Dismiss or in the Alternative Motion for Summary Judgment.” (Doc. 7). Plaintiff

Barbara Murdock alleges that Defendants terminated her employment because of

her sex in violation of the Equal Protection Clause of the Fourteenth Amendment

and without due process in violation of the Due Process Clause of the Fourteenth

Amendment. Defendants moved to dismiss Ms. Murdock’s due process claim

against BJCTA and all claims against the Board. According to Defendants, Ms.

Murdock has not sufficiently alleged a property interest in her continued

employment to state a due process claim, and the Board is not a legal entity subject

to suit. As further explained below, the court agrees with both points and WILL


                                         1
GRANT Defendants’ motion to dismiss.

I.    STANDARD OF REVIEW

      The court must first determine which standard of review applies because

Defendants style their motion as a motion to dismiss or a motion for summary

judgment in the alternative.

      Defendants request summary judgment in the alternative because they

submitted with their motion to dismiss an employment agreement between BJCTA

and Ms. Murdock (doc. 9-1); and generally, under Rule 12(d), “[o]nce the court

considers matters outside the complaint, the 12(b)(6) motion to dismiss converts

into a motion for summary judgment.” Garcia v. Copenhaver, Bell & Assocs.,

M.D.’s, P.A., 104 F.3d 1256, 1266 n.11 (11th Cir. 1997). But the Rules do not

require the court to consider exhibits that a defendant uses to attack a complaint.

Harper v. Lawrence Cty., Ala., 592 F.3d 1227, 1232 (11th Cir. 2010). Instead, the

court may “exclude[]” matters outside the pleadings and not convert the Rule

12(b)(6) motion to a Rule 56 motion. Fed. R. Civ. P. 12(d). And not considering

exhibits attached to a motion to dismiss “is the functional equivalent of ‘excluding’

them” for purposes of Rule 12(d); the court need not take a more formal step.

Harper, 592 F.3d at 1232. So, the court exercises its discretion to not consider the

exhibit submitted with Defendants’ motion and the motion will proceed as a Rule

12(b)(6) motion to dismiss.


                                          2
      Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a defendant

may move to dismiss a complaint for “failure to state a claim upon which relief can

be granted.” To survive a motion to dismiss, “a complaint must allege ‘enough

facts to state a claim to relief that is plausible on its face.’” Adinolfe v. United

Tech. Corp., 768 F.3d 1161, 1169 (11th Cir. 2014) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). To be plausible on its face, the complaint

must contain enough “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). On a motion to dismiss, the court accepts as true

the factual allegations in the complaint and construes them in the light most

favorable to the plaintiff. Id.

      But not all allegations can defeat a motion to dismiss. “[L]abels and

conclusions . . . will not do,” and “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. If the court

determines that well-pleaded facts, accepted as true, do not state a plausible claim,

the court must dismiss the claim. Iqbal, 556 U.S. at 678.

II.   BACKGROUND

      Ms. Murdock’s complaint presents few specific details concerning her

employment with and termination from BJCTA. The court will present those

factual allegations in the light most favorable to Ms. Murdock.


                                            3
      Ms. Murdock worked as the Executive Director for BJCTA. (Doc. 1 at ¶

20). BJCTA is incorporated under Alabama state law and provides public

transportation services in Jefferson County, Alabama.

      In October 2017, five new members joined the nine-member Board. (Doc. 1

at ¶ 21). According to Ms. Murdock, after the Board composition changed, “a plan

was conceived to award Ms. Murdock’s position to a younger less qualified male

employee that she had mentored and promoted through the ranks to the position of

Operations Manager.” (Doc. 1 at ¶ 21).

      On April 3, 2018, the Board summoned Ms. Murdock to a “special board

meeting without being given an agenda, which was not standard procedure.” (Doc.

1 at ¶ 22). When Ms. Murdock arrived at the meeting, the Board “immediately

adjourn[ed] to an executive session at the exclusion of her, which was also outside

of standard procedure.” (Id.).

      After the executive session, Defendants suspended Ms. Murdock without

pay pending an investigation of her office. (Id. at ¶ 23). Defendants did not give

Ms. Murdock any advance notice of any charges against her, an explanation of any

evidence justifying her suspension, or an opportunity to be heard and contest the

suspension. Ms. Murdock requested a list of the charges against her and an

opportunity to respond to them, but Defendants denied her request and informed

her that she was not entitled to a hearing. Defendants then terminated her on May


                                         4
23, 2018 without a hearing.

       Defendants replaced Ms. Murdock with Christopher Ruffin, a male

employee whom Ms. Murdock had previously mentored and promoted. According

to Ms. Murdock, “Mr. Ruffin’s qualifications do not meet the specific needs of the

position and he possessed no executive experience.” (Id. at ¶ 26).

       In her complaint, Ms. Murdock brings one count under Title 42 U.S.C. §

1983 based on two grounds: (1) Defendants denied her due process by terminating

her without a hearing; and (2) Defendants denied her equal protection by

terminating her because of her sex.

       Defendants have moved to dismiss all claims against the Board, which

Defendants contend is not a legal entity subject to suit. Defendants have moved

also to dismiss Ms. Murdock’s § 1983 claim against BJCTA only as to the alleged

denial of due process because according to Defendants, Ms. Murdock has not

sufficiently alleged a property interest in her continued employment with BJCTA

and so BJCTA did not owe Ms. Murdock due process before terminating her. The

court will address Defendants’ arguments and the sufficiency of Ms. Murdock’s

complaint in turn.

III.   DISCUSSION

       1.    Claims Against the Board

       The court must first determine whether Ms. Murdock may bring any claim


                                         5
against the Board. A plaintiff may state a viable § 1983 claim only against “a legal

entity subject to suit.” Dean v. Barber, 951 F.2d 1210, 1214 (11th Cir. 1992).

And state law determines the capacity of a party to be sued. Fed. R. Civ. P. 17(b).

      Here, BJCTA, but not its Board, has the capacity to be sued under Alabama

law. Ala. Code § 11-40-1 (“municipal organizations . . . incorporated under the

general laws of the state or by special act of the legislative department of the state

government” have the capacity to be sued); Ala. Code § 11-49A-8 (a municipal

corporation providing public transportation services has the power to “sue and be

sued in its own name in civil suits and actions and to defend suits against it”).

      Ms. Murdock has not alleged and no law establishes the Board’s legal

existence separate from BJCTA; instead, numerous cases recognize that a board is

not the appropriate entity to sue. See, e.g., United States v. Olavarrieta, 812 F.2d

640, 643 (11th Cir. 1987) (“Under Florida law, the University of Florida is not

endowed with an independent corporate existence or the capacity to be sued in its

own name. Rather, those characteristics are bestowed on the Board of Regents as

the head of Florida’s university system. Therefore, the University of Florida is not

a proper party in this action.”) (citations omitted); Kelley v. Troy State Univ., 923

F. Supp. 1494, 1499 (M.D. Ala. 1996) (“[U]nder Alabama law, the Board is not

endowed with an independent corporate existence—that status is reserved for Troy

State University itself. Thus, the Board does not have the capacity to be sued, and


                                           6
any claims against it are not legally cognizable.”) (citations omitted). So Ms.

Murdock does not have a legally cognizable claim against the Board.

      The court will dismiss all claims against the Board because the Board is not

a legal entity subject to suit. Any of Ms. Murdock’s claims that survive the motion

may proceed only against BJCTA.

      2.     Section 1983 Due Process Claim Against BJCTA

      Title 42 U.S.C. § 1983 exposes state actors to liability for the deprivation of

a person’s civil rights. To state a § 1983 claim, “‘a plaintiff must make a prima

facie showing of two elements: (1) that the act or omission deprived plaintiff of a

right, privilege or immunity secured by the Constitution or laws of the United

States, and (2) that the act or omission was done by a person acting under color of

law.’” Marshall Cty. Bd. of Educ. v. Marshall Cty. Gas Dist., 992 F.2d 1171, 1174

(11th Cir. 1993) (quoting Bannum, Inc. v. City of Ft. Lauderdale, 901 F.2d 989,

996-97 (11th Cir. 1990)).

      Under the first element of her § 1983 claim, Ms. Murdock alleges that

BJCTA deprived her of her rights secured by the Due Process Clause and the

Equal Protection Clause of the Fourteenth Amendment. But because BJCTA has

challenged only Ms. Murdock’s due process claim, the court will analyze only

whether Ms. Murdock has stated a plausible violation of her rights secured by the

Due Process Clause.


                                          7
      The Due Process Clause provides that “certain substantive rights—life,

liberty, and property—cannot be deprived except pursuant to constitutionally

adequate procedures.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541

(1985). As Ms. Murdock does here, a public employee may claim a property right

in her continued employment, such that termination must be accompanied by due

process. See id. at 540. But to have such a property right, the employee must

“have a legitimate claim of entitlement” to continued employment. Bd. of Regents

of State Colleges v. Roth, 408 U.S. 564, 577 (1972). And state law determines

whether the employee has “a legitimate claim of entitlement to a property interest

in continued employment.” Nicholson v. Gant, 816 F.2d 591, 597 (11th Cir. 1987)

(citing Bishop v. Wood, 426 U.S. 341, 344 (1976)).

      Here, Ms. Murdock does not refer to any state law, rule, or agreement

between her and BJCTA that demonstrates that she was entitled to continued

employment with BJCTA. Instead, she makes conclusory allegations that she was

a “tenured employee” entitled to due process, and that “[u]pon information and

belief, [she] had a property interest in her job that warranted her receiving a pre-

termination and/or post termination hearing and/or review.” (Doc. 1 at 2, 9).

These allegations mimic threadbare legal conclusions that Ms. Murdock was

entitled to due process. At best, Ms. Murdock’s allegations require the court to

speculate whether any law or agreement entitled her to continued employment.


                                           8
But as the court mentioned above, Ms. Murdock cannot state a plausible claim to

relief with speculation and conclusory allegations. See Twombly, 550 U.S. at 555.

      Ms. Murdock’s complaint does not allege that Defendants plausibly

deprived her of any property rights secured by the Due Process Clause, so the court

will dismiss her § 1983 due process claim without prejudice.

IV.   CONCLUSION

      By separate order, the court WILL GRANT Defendants’ motion to dismiss.

The court WILL DISMISS WITH PREJUDICE all claims against the Board.

The court WILL DISMISS WITHOUT PREJUDICE Ms. Murdock’s § 1983

claim against BJCTA on the basis of due process. Defendants have not challenged

Ms. Murdock’s § 1983 claim against BJCTA on the basis of equal protection and

so that claim remains.

      DONE and ORDERED this 13th day of November, 2018.


                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                         9
